Dismissed and Memorandum Opinion filed August 26, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00452-CR

                   ROBERT GALVAN LLANAS, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1402859



                 MEMORANDUM                     OPINION


      Appellant entered a guilty plea to aggravated assault of a family member. In
accordance with the terms of a plea agreement with the State, the trial court
deferred adjudication of guilt, placed appellant on community supervision for a
period of seven years, and assessed a fine of $300. Subsequently, the State moved
to adjudicate guilt. Appellant pled true to the State’s allegations and executed a
waiver of his right to appeal in exchange for the State’s recommendation that
punishment be assessed at confinement for eight years in the Institutional Division
of the Texas Department of Criminal Justice and a fine of $300. The trial court
revoked appellant’s community supervision, adjudicated appellant guilty, and, in
accordance with the State’s recommendation, assessed punishment at confinement
for eight years in the Institutional Division of the Texas Department of Criminal
Justice and a fine of $300. Appellant filed a timely notice of appeal. We dismiss
the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that the appellant waived the right of appeal. See Tex. R.
App. P. 25.2(a)(2). A valid waiver of appeal prevents a defendant from appealing
without the trial court’s consent. Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim.
App. 2003).

      When a defendant waives his right of appeal in exchange for consideration
from the State, his waiver is made knowingly, intelligently, and voluntarily, and he
may not appeal any matters unless the trial court first grants permission. See Ex
parte Broadway, 301 S.W.3d 694, 697–99 (Tex. Crim. App. 2009) (holding that
defendant may knowingly and intelligently waive appeal without sentencing
agreement when consideration is given by State for waiver); Blanco v. State, 18
S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The record shows that appellant
waived his right to appeal as partial consideration, along with his plea of true, for
the State’s recommendations on punishment. The record also reflects that the trial
court did not give its permission to appeal.

      Because appellant has no right of appeal, the appeal must be dismissed. See
Menefee v. State, 287 S.W.3d 9, 12 n. 12 (Tex. Crim. App. 2009); Dears v. State,
154 S.W.3d 610, 613 (Tex. Crim. App. 2005). Accordingly, we dismiss the appeal.

                                      PER CURIAM

      Panel consists of Justices Boyce, Jamison, and Donovan.


                                          2